Citation Nr: 1015545	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-43 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the Veteran's 
surviving spouse for Department of Veterans' Affairs benefit 
purposes.

2.  Entitlement to recognition as the Veteran's surviving 
spouse for Department of Veterans' Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Goodman, Allen, & Filetti, 
Attorneys at Law



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1958 to June 1960 and 
from September 1960 to November 1963.  He died in January 
2000.

This matter was last before the Board of Veterans' Affairs 
(Board) in September 2007, on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The June 2004 rating 
decision declined to reopen the Appellant's claim, which was 
denied in November 2001.

The Appellant appealed the September 2007 decision to the 
Court of Appeals for Veterans Claims (Court).  The Appellant 
and VA filed a Joint Motion for Remand with the Court.  In a 
November 2008 Order, the Court remanded the claim to the 
Board for compliance with the instructions in the Joint 
Motion. 

Although the issue of whether new and material evidence has 
been received to reopen the Appellant's claim was not 
discussed in the September 2007 Board decision, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim of 
entitlement to recognition as the Veteran's surviving spouse.



FINDINGS OF FACT

1.  In November 2001, the RO denied the Appellant's claim of 
entitlement to recognition as the Veteran's surviving spouse 
and the Appellant did not timely appeal this rating decision.

2.  Evidence received since the November 2001 rating decision 
raises a reasonable possibility of substantiating the claim.  

3.  The Veteran and the spouse were not legally married, 
under the law of their place of residence (Puerto Rico), at 
the time of the Veteran's death.

4.  The preponderance of the evidence is against a finding 
that the Appellant was not aware of the legal impediment (the 
fact that Puerto Rico does not recognize common law 
marriages) to their attempted marriage.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision which denied 
entitlement to recognition as the Veteran's surviving spouse 
is final.  38 U.S.C. § 7105 (West 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  Evidence received since the November 2001 rating decision 
is new and material with respect to the issue of entitlement 
to recognition as the Veteran's surviving spouse.  38 
U.S.C.A. § 5108 (West 2009); 38 C.F.R. § 3.156 (2009). 

3.  The requirements for recognition of the Appellant as the 
Veteran's surviving spouse for VA benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Initially, with respect to the Appellant's petition to reopen 
her previously denied claim, as the Board finds that new and 
material evidence has been received and has reopened the 
underlying claim.  Thus, there is no prejudice to the 
Appellant under VA's duties to notify and assist.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).    

VA must provide notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  The Appellant 
received a November 2001 letter informing her of the 
definition, under pertinent law, of a "surviving spouse." 
Additional notice was provided in March 2005, informing her 
of the evidence necessary to substantiate a claim of 
entitlement to recognition as the Veteran's surviving spouse.  
As such, the Board finds that VA has fulfilled the duty to 
notify the Appellant.

In regard to the duty to assist the Appellant with the 
development of her claim, the letters informed her of the 
evidence and information she was responsible for obtaining 
and the evidence that was considered VA's responsibility to 
obtain.  The Appellant was provided with, and instructed to 
complete and return, a "Deemed Valid Development 
Questionnaire."  VA has received the completed questionnaire 
as well as evidence in the form of lay statements, VA 
records, private medical records, documents from Puerto Rico 
judicial proceedings, and records from the Social Security 
Administration (SSA) (although these records pre-date the 
Veteran's death, since SSA only recognizes legal marriages 
(Ayuso-Morales v. Secretary of Health and Human Services, 677 
F.2d 146 (1982), subsequent records are not likely to contain 
any information that would support the Appellant's claim (see 
Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010))).  
The Appellant was further informed in the March 2005 letter 
to provide VA with enough information about any additional 
records so that VA could request them.  She has not notified 
VA of any pertinent evidence not associated with the claims 
file.  

In November 2008, the Court remanded this matter for further 
assistance to the Appellant in the development of the claim.  
This development specifically included translating any 
document, within the claims file, written in Spanish and 
"locating the August 14, 2003 hearing transcript."  In 
September 2009, translations were obtained of all the 
Spanish-language documents within the claims file.  

Although the transcript of the August 2003 hearing has not 
been obtained, the Board observes a written statement, dated 
May 2004, by N.H., the (at that time) Senior Veterans Service 
Representative within the Puerto Rico RO, that the August 
2003 hearing was informal and "not recorded."  The 
statement was signed by N.H., concurred by M.V., (then) Coach 
of the Post-determination Team, and approved by J.C, (then) 
Assistant Veterans Service Center Manager.  Based on this 
statement, and the presumption of administrative regularity 
afforded to the actions of RO employees, the Board finds that 
no transcript exists of the August 2003 hearing and, as such, 
it can not be obtained.  See Baldwin v. West, 13 Vet.App. 1, 
6 (1999); Mindenhall v. Brown, 7 Vet.App. 271, 274 (1994); 
and see Ashley v. Derwinski, 2 Vet.App. 307, 308-09 (1992) 
("there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties." (citing United States v. Chemical 
Foundation, Inc., 47 S.Ct. 1, 6 (1926))).

The Board finds that VA has fulfilled the duty to assist the 
Appellant with the development of her claim.  As all 
identified, available evidence pertinent to the claim has 
been obtained, the Board finds that there is sufficient 
evidence on file to make a decision and VA has complied with 
due process.  All general due process considerations have 
been complied with by VA, and the Appellant has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2007).

Claim to Reopen

The Appellant filed a claim of entitlement to the Veteran's 
death pension, which was denied in May 2001.  Subsequently, 
she returned a completed Deemed Valid Development 
Questionnaire and, in November 2001, the RO denied 
entitlement to recognition as the Veteran's surviving spouse.  
In March 2002, the Appellant wrote a letter requesting that 
VA "reconsider [its] decision."  The RO did not reconsider 
the decision and the Appellant again wrote to VA in May 2002 
to request a hearing in the regional office; the letter 
stated that she had sent new evidence in support of her 
claim.  An informal hearing was conducted in August 2003 and, 
in June 2004, the RO determined that the Appellant had not 
submitted new and material evidence in support of her claim.

In general, unappealed rating decisions are final.  See 
38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

Although the Appellant submitted two (2) letters within one 
(1) year of the initial rating decision, neither letter 
reflected any desire for appellate review - the first letter 
requested that the RO "reconsider" its decision and the 
second letter requested a hearing at the RO.  

An appeal to the Board consists of a timely written NOD and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the RO; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the RO 
decision; and (5) be filed by the claimant or the claimant's 
authorized representative.  While special wording is not 
required, an NOD must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. 
§ 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002).  As the Appellant did not submit an NOD to the 
November 2001 rating decision, that decision became final.  
38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO determined in June 2004 that new and material evidence 
had not been submitted to reopen the claim.  However, 
regardless of any prior RO decision, the Board must decide 
whether evidence has been received that is both new and 
material before reopening the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998);  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  In determining whether evidence is new 
and material, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The evidence on file at the time of the November 2001 rating 
decision consisted of: the Veteran's service treatment 
records; VA treatment records; private treatment records; the 
Veteran's death certificate; the Appellant's May 2001 
response to the Deemed Valid Development Questionnaire; an 
affidavit from the Appellant; SSA records; and documentation 
of the births of two (2) children to the Veteran and the 
Appellant.

The service treatment records, VA records, private treatment 
records, and SSA records are not pertinent to the claim on 
appeal.  The affidavit reflects that the Appellant lived with 
the Veteran for more than 25 years and that they had two (2) 
children together.  The questionnaire responses reflect that 
the Appellant was aware that Puerto Rico does not legally 
recognize common law marriages. 

Additional evidence received since November 2001 consists of: 
copies of Puerto Rico judicial proceedings; lay statements 
from the Appellant, her children, and her friends; a 
statement by the Veteran's psychiatrist; and a March 2009 
statement by an individual who claims to have completed the 
May 2001 Deemed Valid Development Questionnaire on behalf of 
the Appellant.

The documentation of judicial proceedings reflects that the 
Appellant was referred to as the Veteran's wife in 
submissions to the District Court of Puerto Rico.  The lay 
statements and statements from the Veteran's psychiatrist 
reflect that the Appellant held herself out openly to the 
public to be his spouse.  The statement by the individual, 
M.A., claiming to have completed the questionnaire indicates 
that the Appellant does not understand the English language 
and, as such, had M.A. complete the form for her, but did not 
provide him with any "personal details" so he wrote the 
answers without consulting her.  The statement implies that 
the answers on the questionnaire are not reflective of the 
Appellant's knowledge of the laws of Puerto Rico regarding 
legally valid marriages.

The November 2001 rating decision states that the Appellant 
was determined not to be the Veteran's surviving spouse 
because her answers to the questionnaire reflected that she 
knew Puerto Rico did not recognize common law marriages; the 
March 2009 lay statement reflects that the Appellant did not 
complete the questionnaire and she contends that she believed 
cohabiting with the Veteran (see letter of March 2002) was 
sufficient for a valid marriage.  

This evidence is new and material: the Appellant had not 
previously provided evidence that she did not complete the 
questionnaire or stated that she believed cohabitation was 
legally sufficient grounds for a second marriage.  Per 
Justus, 3 Vet. App. at 513, this evidence is presumed 
credible in support of a claim to reopen.  As such, this 
evidence raises a reasonable possibility of substantiating 
the claim.  Therefore, as new and material evidence has been 
submitted, the claim of entitlement to recognition as the 
Veteran's surviving spouse is reopened.  38 C.F.R. § 
3.156(a).

Entitlement to Recognition as Surviving Spouse

An individual is considered a Veteran's surviving spouse if 
he or she entered into a marriage that is valid under the 
laws of the jurisdiction in which they resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  The individual 
must also have been the lawful spouse of the Veteran at the 
time of his or her death.  Additionally, the spouse must have 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death, unless the separation was 
due to the misconduct of, or procured by, the Veteran, 
without the fault of the spouse.  To qualify as surviving 
spouse, an Appellant must not have remarried, or lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

With respect to the requirement for continuous cohabitation, 
the statement of the putative surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).

Where an attempted marriage of an Appellant to a Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) The marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered in the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the Veteran continuously from the date of marriage until 
his/her death; and (d) no claim has been filed by a legal 
surviving spouse has been found entitled to gratuitous death 
benefits, other than accrued monthly benefits covering a 
period prior to the Veteran's death.  38 U.S.C.A. § 103; 38 
C.F.R. § 3.52.

In 1991, the VA General Counsel issued a precedential opinion 
finding that the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriage 
constituted a legal impediment to a purported marriage for 
purpose of establishing a deemed-valid marriage under 38 
U.S.C.A. § 103(a).  VAOPGCPREC 58-91.  This opinion noted 
that it had been a long-standing interpretation by VA that 
lack of recognition of common law marriage by a jurisdiction 
constituted a legal impediment within the meaning of 38 
U.S.C.A. 
§ 103(a) - Section 103(a) encompassed more than merely cases 
of prior, undissolved marriages, existing as a legal 
impediment.  A lack of knowledge of a law prohibiting 
particular marriages (including common law marriages), was 
determined to be within the scope of 38 U.S.C.A. § 103(a).  
VAOPGCPREC 58-91.  VA General Counsel precedential opinions 
are binding on the Board.  See 38 U.S.C.A. § 7104.
The lack of a ceremonial marriage in a jurisdiction which 
requires one for a valid marriage is a legal impediment 
which, if unknown to the claimant, can create the type of 
hardship § 103(a) was intended to alleviate.  The factual 
issue presented in such a case - whether the claimant was 
actually without knowledge of the legal impediment - is a 
determination for VA adjudication personnel.  Id.

The dispositive issue of this appeal is whether the legal 
impediment to a lawful marriage to the Veteran was unknown by 
the Appellant.  While the Appellant now asserts that she was, 
at the time she began her relationship with the Veteran, 
unaware of the legal impediment to a valid marriage, the 
Board finds the totality of her statements of record, as well 
as her actions, to not be credible.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).

The Appellant and the Veteran commenced cohabiting together 
in Puerto Rico in 1980 (see May 2001 Deemed Valid Development 
Questionnaire).  Puerto Rico does not recognize common-law 
marriages; the requirements for establishing a valid marriage 
in Puerto Rico are set forth in Article 69 of the Civil Code, 
31 L.P.R.A. § 231.  

The record reflects that the Veteran was married on one (1) 
prior occasion and was divorced from his first wife in 
September 1980.  The Appellant also was married on prior 
occasion and divorced in October 1975.  The claims file 
contains copies of the divorce certificates as well as birth 
certificates reflecting that two children were born to the 
Veteran and the Appellant.  

A December 1980 treatment note reflects that the Veteran 
informed a VA health care provider that he was married and 
spoke of his "wife."  A December 1980 letter from the 
Veteran's (former) attorney refers to the Appellant as his 
wife.  A report from a December 1984 VA examiner also 
references the Veteran's "wife."  The transcript of an 
April 1983 VA RO hearing, regarding a claim of entitlement to 
an increased rating for a service-connected disability, 
refers to the Appellant as the Veteran's "wife."

An October 1990 complaint to the District Court of Puerto 
Rico refers to the Appellant as the wife of the Veteran who 
"benefit[s] the legal society of community property."  The 
Appellant noted in a March 2002 letter that the October 1990 
judicial complaint against the Veteran (and herself) was not 
successful.

However, the Veteran submitted a May 1997 statement (VA Form 
21-686, Declaration of Dependents) observing that he and the 
Appellant "have been living together for the last 19 years, 
but [] have never married."

The January 2000 death certificate reflects the Veteran's 
marital status as married and a February 2000 letter from VA 
to the Appellant references the Veteran as her "husband."

The Appellant noted on the May 2001 Deemed-Valid Marriage 
Questionnaire that she and the Veteran were never legally 
married to each other.  The questionnaire advised the 
Appellant that a statement reflecting awareness that Puerto 
Rico does not recognize common law marriages "would be 
accepted as proof of the lack of knowledge of any legal 
impediment to such a marriage in the absence of evidence to 
the contrary."  However, she answered "yes" to question 7, 
which asked whether or not she was aware, at the time she 
began living with the Veteran, that the laws of Puerto Rico 
required a legal ceremony for any marriage to be valid.  

On an accompanying VA Form 21-4138, the Appellant explained 
that no legal impediment to marriage existed between herself 
and the Veteran, at the time they began cohabitation, because 
they had both legally divorced their former spouses.  She 
stated that the Veteran had made a commitment to marry her in 
the future and, in regard to the law of Puerto Rico 
(requiring a legal ceremony for a valid marriage), she stated 
"yes, I am aware of and recognize this law."  She also 
noted that she "has resentment [toward the Veteran] for not 
marr[ying] me."  As noted above, M.A. submitted a March 2009 
statement that he wrote the responses to this questionnaire 
for the Appellant without consulting her, and that she 
subsequently signed the document, upon his request, and 
mailed it to VA without knowledge of the contents.

M.A. also submitted a May 2001 statement (VA Form 21-4171, 
Supporting Statement Regarding Marriage) indicating that he 
considered the Veteran and the Appellant to be husband and 
wife because "they were happy together."  He further stated 
"they seem to me that they were married legally because the 
way they treated each other."  A May 2001 statement from 
A.F. similarly states that she considered the couple husband 
and wife because "they love each other."

The Appellant wrote a March 2002 letter to VA stating that 
she "always thought being with a person for the second time 
that it was sufficient enough to be legally married" and 
"no one is obligated or force[d] to be married a second time 
around."

The Veteran's step-daughter sent VA an April 2002 statement 
that she considered him and the Appellant to be husband and 
wife because she "live[d] all [her] life with them."  April 
2002 statements from the Appellant's and Veteran's two 
children state that they considered the two to be husband and 
wife because "they are [their] parents."

An August 2003 letter from the Veteran's psychiatrist 
describes the Appellant as his "sentimental partner."

The record reflects that, in August 2003, the Appellant 
received an informal hearing at the RO.  The hearing was not 
recorded, but the Appellant mailed VA a June 2004 statement 
that she "explain[ed] clearly to the officer who handled the 
hearing why the Veteran and me were not married."
A May 2005 statement from J.V. refers to the relationship 
between the Veteran and the Appellant as a "consensual 
marriage" and refers to her as a "widow."  An August 2005 
letter from F.H. also describes the relationship as a 
"consensual marriage."

In July 2007, the Appellant's (former) authorized 
representative submitted a statement to VA that she 
"understood that Puerto Rico did not recognize common law 
marriages" and intended to legally marry the Veteran, but 
was prevented from doing so due to the progression of his 
mental illness.

The Veteran's psychiatrist wrote an August 2007 letter to VA, 
referencing the Appellant as "his common law wife."

In December 2007, the Appellant wrote to VA, stating that she 
was "sure that [she is] his surviving spouse" because she 
"liv[ed] with the Veteran for more than 20 years, no break 
off and ha[d] two children with [him]."

The Appellant's counsel submitted a July 2009 brief to VA 
stating that the indication (on the May 2001 questionnaire) 
that she knew of the legal impediment to their marriage 
"should not be held against her" because it was filled out 
by her "VSO representative." (Although M.A.'s testimony is 
more pertinent here than his status/title, the Board notes 
that he stated in his March 2009 letter that he did not 
represent veterans, companies, or organizations).

There is no doubt that the Veteran and the Appellant held 
themselves out to be married, such is not dispositive of this 
claim.  See  the December 1980 VA treatment note; the 
December 1980 letter from the Veteran's (former) attorney; 
the report from a December 1984 VA examiner; the transcript 
of an April 1983 VA RO hearing; the October 1990 complaint to 
the District Court of Puerto Rico; the January 2000 death 
certificate; the February 2000 letter from VA; the May 2001 
lay statements; the April 2002 lay statements; the August 
2003 letter from the Veteran's psychiatrist; the May and 
August 2005 lay statements; the May and August 2005 lay 
statements; and the August 2007 letter from the Veteran's 
psychiatrist).  

The determinative issue in this case is whether the legal 
impediment to a lawful marriage to the Veteran was unknown by 
the Appellant.  Evidence pertinent to the Appellant's 
knowledge includes the May 2001 questionnaire, her March 2002 
letter, her June 2004 statement, the July 2007 statement from 
the Appellant's (former) authorized representative, and the 
March 2009 letter from M.A.  Although the May 1997 statement 
from the Veteran states that he was not married to the 
Appellant, this does not bear on her knowledge of the legal 
impediment.

As discussed, the responses to the May 2001questionnaire 
clearly reflect that the Appellant was aware that Puerto Rico 
did not recognize common law marriages, but she has contended 
that she did not complete the questionnaire and was not aware 
of its contents.  This explanation is supported by the March 
2009 statement by M.A. - stating that the Appellant did not 
understand English and he completed the questionnaire without 
consulting her - but is directly contradicted by her 
signature on the form (certifying that the statements were 
true and correct to the best of her knowledge) and by the 
level of specificity in the answers (that she had asked the 
Veteran to make their marriage legal; resented him for not 
marrying her; and they initially did not pursue a legal 
marriage in order to see whether or not they were "made for 
each other").  M.A.'s statements also are contradicted by 
the text of the Appellant's March 2002 letter to VA, written 
in English.  As the Appellant signed the letter, has not 
contested authoring it, and her counsel identified the letter 
in a July 2009 brief as "a March 2002 statement that [the 
Appellant] wrote," Board finds that the Appellant did author 
this letter.  

In the March 2002 letter, the Appellant states that: she 
"got confused and made the mistake" by telling VA that she 
knew Puerto Rico did not recognize common law marriages; 
"when someone tries to express what they think and say and 
then you write it out on paper its main ideas comes out 
differently;" "I made an error in writing;" and "I didn't 
want you to think about the phrase  I wrote" that she did 
not marry the Veteran in order to see if their relationship 
would work out.  Not only do these statements reflect that 
the Appellant does understand English, they reflect that she 
did write the answers to the May 2001 questionnaire.  
Further, the Board finds it inherently incredible that an 
individual completing a form on behalf on another person and 
without any input therefrom would make personal statements 
such as those on the questionnaire.

The Appellant also indicated in the March 2002 letter that 
she believed the legal requirements were different for an 
initial marriage and a second marriage - that, "the second 
time," "being with a person" was sufficient.  However, she 
also stated that she always had in "mind was to be married 
in a religious ceremony" and that the error in her May 2001 
statement was that she did not differentiate between 
"government law and religious law."  This statement implies 
that the Board should read the May 2001 statement as 
indicating that the Appellant believed a religious ceremony 
would be sufficient for a legally recognized marriage, but 
she does not allege that she and the Veteran ever 
participated in such a ceremony.  Regardless of any alleged 
confusion, the statement still reflects knowledge of an 
impediment.

The Appellant's current contention that she was not aware of 
an impediment to a valid marriage also conflicts with her 
June 2004 statement that she explained at the August 2003 RO 
hearing "why the Veteran and [she] were not married."  The 
July 2007 statement from the Appellant's (former) authorized 
representative more clearly states that she was aware of the 
law in Puerto Rico, requiring a legal ceremony for a valid 
marriage.

Although the U.S. Court of Appeals for Veterans Claims 
(Court) held in Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) that VA cannot ignore a claimant's testimony, the 
claimant's personal interest may affect the credibility of 
the evidence.  The Board observes that, prior to receiving 
notification of the RO's initial denial of her claim, the 
Appellant stated that she was aware of the law of Puerto Rico 
regarding marriages.  However, since that denial, she has 
presented conflicting testimony; the inconsistencies in her 
statements render her account of her knowledge (of any legal 
impediment) not credible.  As the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application, the Board finds that she was 
aware of the legal impediment.  See 38 U.S.C.A.§ 5107(b); 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).  The benefit 
sought on appeal is denied.


ORDER

The claim of entitlement to recognition as the Veteran's 
surviving spouse for Department of Veterans' Affairs benefit 
purposes is reopened, and to this extent only the claim is 
granted.

Entitlement to recognition as the Veteran's surviving spouse 
for Department of Veterans' Affairs benefit purposes is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


